William C. Wines: Commenting upon the self-revealing opinion of Judge Campbell, our Senior District Judge in the Northern District of Illinois. Judge Campbell's opinion which is quite long finds that there was no physical coercion. Finds that there was psychological coercion, find -- holds that according to what he deems to have been the criteria of due process in this area in 1936. The confession must fully received, says, that he recognizes that the concept of due process has been expanded in this area and others since 1936. Matt holds that this case should be judged by the constitutional peanuts and doctrines of 1936. He says this and I asked the Chief Justice's permission to read some six lines to inform the Court without either adopting or disclaiming the contents. He says, “Certainly a judge owes a duty to society to apply the law impartially but it seems monstrous when discharge of such a duty results and in endangering that same society. It cannot be denied that the rights of the individual must be protected but can we not achieve civilized standards or procedure without the necessity of turning dangers, criminals, loose upon society, says that it is his finding that believes that if petitioner is discharged, he will commit another crime that it will be on his Judge Campbell's conscience if that occurs and he holds, I think for the first time in the Annals of Federal Jurisprudence that due process does not require the discharge of a dangerous man even if his conviction was infected by what would deny due process.
Earl Warren: What does -- what does due process require in those circumstances?
William C. Wines: He says in this opinion that it requires that the writ of habeas corpus be quashed that's what he says. I am just explaining neither adopting nor disclaiming a rationale of the District Judge, I think he may admit to hold recurred of the text of the constitution which says that the writ of habeas corpus will not be suspended except when whether is it war or rebellion, or the perfect safe -- public safety may require and then he thinks that this is a case where in the public safety so requires and therefore suspends a writ that isn't what he says but that would be list of textual apologetic based on the letter with the constitution for what he does. Now, the --
Earl Warren: You don't argue with that to us.
William C. Wines: I command the point of view to what -- for what it is worth in Your Honor's opinion. I don't argue it, no. I merely --
Charles E. Whittaker: Well, is that the judgement we review?
William C. Wines: No, I think not, Your Honor. And we discussed that in the opening paragraph of our brief for this reason. The -- Your Honor's rules of civil procedure provide that findings of a trier of the fact shall not be set aside unless they are clearly erroneous adding the language for having do regard for the trier's ability to see and hear are the witnesses. That is in the rule. Judge Campbell, did read more of the record than did the Supreme Court of Illinois, I have confirmed that and that is correct. But he saw no more witnesses than -- did the judges of the Court of Appeals nor then Your Honors have seen nor we'll see in this case. And we do make the point briefly but we think it's clear that when no federal court has seen or heard any witnesses, the clearly erroneous rule has a -- an entirely different content and aspect from what it has when the time honored function of seeing and hearing witnesses has occurred in the judgment under review. Before I conclude, I am very anxious to say that without assimilating the cases factually because there are differences. We place a principle or reliance on Stein against New York and on Lisenba against California. In the Lisenba case, Lisenba made a confession of guilt of murder under circumstances that all nine of the then members of this Court said denied due process all nine of them said. After he had made that confession, however, and I'll admit after talking to a lawyer which did not occur in this case, so I'll admit that Lisenba was an older and mentally more alert and aware defendant in this man. He was confronted by the dumbing confession of a codefendant implicating. He then made a confession in which he adopted and reiterated the confession that this Court had held was obtained without due process and a majority of this Court held not without dissent to be sure what a majority of this Court held. That voluntarily, confession would sustain his -- his conviction even though he had previously made it involuntary when and in this case, the evidence shows that petitioner made two confessions, the second confession he made to a group of civilians who were neither prosecutors, policeman or public officers, they were composed of the foreman of prior Illinois Cook County, Grand Juries and a group of medical men. To be sure, the medical men weren't there as doctors, they made no examination. But what happened was this, he was called in. We say that the jury could draw and this Court should not disturb the inference that he could then and would have if this confession had not been voluntary when asked, said, "Well, I know I didn't do it. They made me confess to this crime." None of the doctors observed any of the psychological stigmata in his discussion that are supposed to vitiate the confession. We say that this case resented only a question of fact that there is adequate basis in the record to sustain the findings of a juries and courts that have held this confession to be voluntary and that therefore, this judgment should be reversed.
Earl Warren: Mr. Wines, if you want to take a few moments more you may because I'm going to offer five minutes to Mr. Moore and to close.His time was up but if he wants to a few moments more, he may have it tonight. Can you use an amount of time?
William C. Wines: Well, Your Honor I had -- I -- I have really covered the points that I -- that I intended to cover and I can summarize them but thank you --
Earl Warren: Well --
William C. Wines: -- Your Honor, I think that I'll conclude here.
Earl Warren: Mr. Moore.
Donald Page Moore: Mr. Chief Justice, may it please the Court. The documentation on the question of what was and what was not before the Supreme Court of Illinois is found in the prior petition for certiorari papers, which are on file with this Court that is Number 579 Misc. October Term, 1955. The petition for certiorari in that case completely delineates what it was that was missing before the Illinois Supreme Court and consequently before this Court on the prior certiorari proceeding.
Felix Frankfurter: What was the date of that decision of the Supreme Court of Illinois?
Donald Page Moore: The date of this --
Felix Frankfurter: On the merits?
Donald Page Moore: 1955 Your Honor, it's in 7 Illinois -- 7 Illinois 2nd.
Potter Stewart: That was the post-conviction proceeding.
Donald Page Moore: That is correct Your Honor. There was never a direct review on a full transcript of the murder trial itself.
Potter Stewart: There was an appeal (Inaudible) though, was it not?
Donald Page Moore: There was an appeal based on what Illinois lawyers call a common-law record which is simply the written papers that repost in the court file of the Criminal Court of Cook County but that did not include any of the testimony. Therefore, the coerce confession issue could not be raised at that time.
Felix Frankfurter: When was -- when did the post-conviction of hearing begin?
Donald Page Moore: 1952 Your Honor before Judge (Inaudible).
Felix Frankfurter: That was (Voice Overlap)
Donald Page Moore: Pardon?
Felix Frankfurter: Is that the pre-briefing or post-briefing?
Donald Page Moore: That was pre-briefing Your Honor but post Marino.
Felix Frankfurter: Did it -- did it did appear? How he came to know pre-briefing? Does it appear in any of this record why you indicated something but not -- really not need? Why no step was taken between from 1936 until 1952?
Donald Page Moore: Poverty, Your Honor is all that shows in the record. In fact --
Felix Frankfurter: Well, it doesn't explain why -- didn't write a letter for the Court that is not limited to writing relief on this Court or funds in this Court isn't it?
Donald Page Moore: Your -- Your Honor, in fact --
Felix Frankfurter: I'm just making a point though, I'm just curious.I'm curious whenever there's a great led of time between a crime and its ultimate destination of a Court.
Donald Page Moore: This man had an IQ Your Honor of something under 70, no lawyer and no money.
Felix Frankfurter: That's why I asked what got in going in 1952, does it appear?
Donald Page Moore: It does not appear in the record, it's a very interesting story but I think -- I'm afraid I'd be wasting this Court's time.
Tom C. Clark: Do he have a lawyer in the trail?
Donald Page Moore: At the murder trial? He had able counsel Your Honor, very able counsel.
Tom C. Clark: Pardon?
Donald Page Moore: No counsel serve without fee but the Court refused to appoint -- appoint counsel if the Court had appointed counsel, they could've gotten a $250 state paid fee, but the judge held that they waived their right to that fee by filing an appearance and then moving to be appointed instead of vice-versa.
Tom C. Clark: They canvassed (Inaudible)
Donald Page Moore: Yes. In -- in great detail although as I say, when Sergeant Aitken changed his testimony at the post-conviction hearing, while new like was cast upon the circumstances. Aitken at the murder trial denied ever seeing Reck vomit the foot square pool of bright red blood on the floor of the handball court.
Felix Frankfurter: Was -- was there a good of publicity about this?
Donald Page Moore: The -- the case has been redolent of publicity for years.
Felix Frankfurter: When the crime -- at the contemporaneously with the crime.
Donald Page Moore: Yes, Your Honor.
Felix Frankfurter: Was there a good deal of publicity?
Donald Page Moore: Yes, an immense publicity.
Felix Frankfurter: And him, at this time, in 1936 unless, I'm wrong, I think you know something about it? It was a very active civil liberties union in Chicago, wasn't it?
Donald Page Moore: Yes Your Honor, but it was almost as poor as the petitioner as it still is. [Laughter]
Felix Frankfurter: Yes, but it doesn't require money happily.
Donald Page Moore: Well --
Felix Frankfurter: It requires any to your knowledge.
Donald Page Moore: That is correct Your Honor but sometimes with Wines and he shouldn't do.
Felix Frankfurter: (Voice Overlap) I don't know it very well to yourself from your own experience.
Donald Page Moore: Yes, Your Honor.
Earl Warren: Where is your post-conviction law come in to being?
Donald Page Moore: I don't' know the precise date. It was approximately 1951.
Earl Warren: Could that would have only anything -- anything to do with his failure to act up to 1952?
Donald Page Moore: Oh yes Your Honor in -- in a legal sense but not in a realistic one. You've got 100 days after conviction in Illinois in which to get bill of exceptions certified by the trial judge. His 100 days had run. He could no longer go up on a full transcript on a direct review when the Post-Conviction Act was adopted, my good friend and very able adversary Mr. Wines was one of the principles draftsman, the Legislature very generously gave a three-year period in which people who have already been convicted might invoke that statute and this is what we did in the Reck case, was to invoke that statute after it was passed. But had there been post-conviction at -- there would have been no remedy.
Earl Warren: It would have been no remedy except we have Post-Conviction Act.
Donald Page Moore: That is correct Your Honor.
Earl Warren: And he did -- he did come in within a year after that Act was --
Donald Page Moore: That is correct --
Earl Warren: Adopted.
Donald Page Moore: Your Honor. That's correct. He -- he acted promptly.
Felix Frankfurter: Except in the federal court, doesn't it?
Donald Page Moore: That would raise some extremely tricky issues about what is an adequate non-federal grounds to support a state denial of relief Your Honor and (Voice Overlap) in state remedies.
Felix Frankfurter: I thought it was (Inaudible) it was clear if there is no state relief that you can go into the federal court.
Donald Page Moore: But if the state relief is barred because of the State's enforcement of a reasonable statute of limitations.
Felix Frankfurter: No, but I'm talking about before the Illinois Post-Conviction Act.
Donald Page Moore: Yes, Your Honor.
Felix Frankfurter: There is no such motive relief, was it?
Donald Page Moore: No, Your Honor, except that there might have been the bewildering complexities of Illinois post-conviction procedure prior to Marino and the Illinois Post-Conviction Hearing Act leave me even at this date most uncertain as to what the remedy was or was not in Illinois. If there were no remedy in Illinois, there would still be difficult questions I think Mooney notwithstanding.
Felix Frankfurter: The questions I'm asking aren't relevant to the merits of the case (Voice Overlap) --
Donald Page Moore: No, Your Honor, but I love to stand here and talk about it.
Felix Frankfurter: But I -- I like to know what your forecast is as to how many more cases there are potentially in the Illinois prisons of a conviction being reviewed in this Court 1961, on the basis of a crime of 1936.
Donald Page Moore: Oh, probably not more than 100 and that may be a very liberal estimate Your Honor.
Felix Frankfurter: You call that not more.
Donald Page Moore: Well, criminal law enforcement in Illinois in -- in the 30s Your Honor was -- was a pretty desperate thing sometimes as I'm sure you know.
Charles E. Whittaker: Mr. Moore, is there any reason to think now that a state could retry this petitioner?
Donald Page Moore: Well, I -- I have certainly thought about it a great deal Your Honor and certainly, they're entitled to -- to try them over again if -- if they get the evidence. But they didn't have anything in 1936 except these two confessions. There isn't a scrap of corroboration for those confessions.
Charles E. Whittaker: Well, they would at least to have the testimony of the confederates.
Donald Page Moore: Well, they had the confederates in their hands present at court who had already been convicted, who -- they -- that they could've made a deal with him so fast as they did in an appellee case to put them on the stand, they didn't do it. I think they didn't do it, because they didn't think that the story of the confederates could stand up on your cross-examination. But for whatever reason, the State is -- is free to try again and of course, we'll have something to say about it when they do.
Felix Frankfurter: Did you say Mr -- did I understand that you say that the confederates are all on -- are also under a life sentence?
Donald Page Moore: One is dead Your Honor, one is absolutely discharged after doing his time, one remains --
Felix Frankfurter: Was he in life sentence?
Donald Page Moore: Pardon?
Felix Frankfurter: Was he in life sentence?
Donald Page Moore: No, Livingston got 30 years Your Honor and he's out. He's on the street. (Inaudible) is dead, Nash is down and (Inaudible).
Felix Frankfurter: They were all below -- they were all less than 21 years old, these three --
Donald Page Moore: Three of them were 19, Livingston was 17 Your Honor.
Earl Warren: Thank you Mr. Moore.
Donald Page Moore: Thank you.